It is not necessary to prove a demand and refusal, where the plaintiff can show an actual conversion. If a person purchase another's goods, from one having no right to sell them, and takes them into possession, it is assuming upon himself the property and right of disposing of another's goods, and amounts to a conversion. The defendant's possession and claim were adverse to the plaintiff's right; and the possessing himself of the horse under such circumstances constitutes the cause of action. There should be a new trial.
PER CURIAM. Judgment reversed, and a new trial granted.
Approved: Rhea v. Deaver, 85 N.C. 337; University v. Bank, 96 N.C. 280;Smith v. Young, 109 N.C. 227; Smith v. Durham, 127 N.C. 419.
(309)